Citation Nr: 1040121	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-06 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service- connected disabilities.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The Veteran had active military service in the United States Army 
from October 1971 to September 1974.  He also had active military 
service in the United States Navy from August 1978 to November 
1986 and from November 1987 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Phoenix, 
Arizona.  The Veteran currently resides within the jurisdiction 
of the Albuquerque, New Mexico VARO.               

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In June 2009, the Veteran, via his representative, submitted to 
the RO a private medical evaluation from A.M., Ph.D., dated in 
March 2009, in support of his claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) due 
to service- connected disabilities.  This evidence was forwarded 
to the Board in November 2009.  Applicable VA regulations require 
that pertinent evidence must be referred to the agency of 
original jurisdiction (AOJ) for review and preparation of a 
supplemental statement of the case (SSOC) unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. § 20.1304 
(2010).  In this regard, the Veteran did not waive his right to 
have this additional evidence initially considered by the RO.  
Thus, a remand is necessary so that the RO may review this 
evidence.    

The Board also notes that the evidence of record includes a 
Memorandum, dated in August 2007, from Ms. L.R., a VA Vocational 
Rehabilitation Counselor.  In the Memorandum, Ms. R. stated that 
given the Veteran's age, education, previous work experience, and 
the severity of his issues, further training would not render him 
employable.  She further noted that there was no reason to 
believe that the Veteran could ever be returned to substantial 
competitive employment.  In this regard, a review of the March 
2008 statement of the case (SOC) and the May 2009 SSOC shows that 
the RO did not consider the aforementioned evidence.  Thus, upon 
remand, the RO must also review this evidence.

In this case, the Veteran maintains that he is unable to work due 
to his service-connected disabilities.  The Veteran is service-
connected for the following: pulmonary impairment due to oil 
smoke (30 percent disabling); left knee replacement (30 percent 
disabling); right total knee replacement (30 percent disabling); 
peripheral neuropathy of the left lower extremity (20 percent 
disabling); status post resection of giant cell tumor of tendon 
sheath of the left ankle with degenerative changes (10 percent 
disabling); onychomycosis of the right hand, thumb of the left 
hand, and 2nd, 3rd, and 4th toes of the right foot (10 percent 
disabling); tinea corpus (10 percent disabling); carpal tunnel 
syndrome of the right wrist (10 percent disabling); sclerosis of 
the right shoulder (noncompensable); and ulceration of the 
duodenal bulb (noncompensable).  The combined service-connected 
disability rating is 90 percent, effective from September 1, 
2009.  

In this case, the Board recognizes that the Veteran failed to 
report to a VA examination that was scheduled in December 2008.  
See 38 C.F.R. § 3.655.  However, given that this case is being 
remanded to the RO for additional development, the Board finds 
that a contemporary examination is needed to properly determine 
whether the Veteran is unemployable due to all of his service-
connected disabilities. See Friscia v. Brown, 7 Vet. App. 294 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for the 
appropriate VA examination(s) to determine to 
what extent the Veteran's service-connected 
disabilities provide limitations on his 
ability to obtain employment.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination(s).  All 
indicated tests must be conducted. The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history. Based on his/her review 
of the case, the examiner must provide an 
opinion on the following:

Is it at least as likely as not (50 percent 
or greater degree of probability) that the 
Veteran's service-connected disabilities 
alone preclude him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.

The VA physician is advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the claim 
of unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
examiner is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

2.  The RO must then review and re-adjudicate 
the issue on appeal.  The RO must consider 
all of the evidence of record, and any 
additional evidence obtained by the RO 
pursuant to this remand.  Specifically, the 
RO must review and re-adjudicate the 
Veteran's claim in light of the evidence that 
was added to the record since the last SSOC 
was issued in May 2009, to include the 
private medical evaluation from A.M., Ph.D., 
dated in March 2009.  The RO must also review 
the Memorandum, dated in August 2007, from 
Ms. L.R., a VA Vocational Rehabilitation 
Counselor.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with an SSOC.  
An appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.   

The Veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


